Citation Nr: 1508053	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-27 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right shoulder, status post arthroscopy.  

2.  Entitlement to an evaluation in excess of 20 percent for impingement syndrome of the left shoulder, based on limitation of motion.

3.  Entitlement to a separate compensable rating for impingement syndrome of the left shoulder disability, based on recurrent episodes of dislocation of the scapulohumeral joint.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. E. Turner, II
INTRODUCTION

The Veteran served on active duty from September 1997 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the claim in December 2013 in order for additional development to be provided.  The Veteran was afforded the requested examination in January 2014.  On June 3, 2014 the Veteran submitted a statement indicating all of the evidence had been submitted and waived RO jurisdiction.  As such, all the claims development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran experiences recurrent dislocation of the left scapulohumeral joint and has been objectively found to demonstrate guarding at all levels.  

2.  Degenerative joint disease of the left shoulder has been shown by MRI.  

3.  Ankylosis of either shoulder has not been shown.  

4.  Even considering the impact of pain and other functional limitation, the range of motion in either arm has not been restricted to less than midway between side and shoulder level.  

5.  Impairment of the clavicle or scapula has not been shown.

6.  Neurological impairment of the shoulders has not been shown.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent rating for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5200-5203 (2014).

2.  Criteria for a rating in excess of 20 percent rating for a left shoulder disability based on ankylosis, limitation of motion, or impairment of the clavicle or scapula have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5200, 5201, 5203 (2014).

3.  Criteria for a 20 percent rating for the Veteran's left shoulder disability based on recurrent dislocation of the left scapulohumeral joint and guarding of movement have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

The Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise." Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  However, if a claimant may be awarded an equivalent percentage under separate diagnostic codes, and the symptomatology of the disabilities is not duplicative or overlapping, the claimant may receive a disability rating under each separate diagnostic code.  See Esteban v. Brown 6 Vet App 259 (1994).  

In March 2010, the Veteran filed a claim seeking increased ratings for his service connected right and left shoulder disabilities.  He currently receives 20 percent disability ratings for his right and left shoulders under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Diagnostic Codes applicable to a rating of the shoulder are located between 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant (as noted in a VA examination in April 2010 and subsequent VA exams).

Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (The scapula and humerus move as one piece), a 20 percent rating is assigned for the non-dominant arm when the ankylosis is favorable, with abduction to 60 degrees such that a person can reach his mouth and head; a 30 percent rating is assigned the non-dominant arm when the ankylosis is considered to be intermediate, that is between favorable and unfavorable; a 40 percent rating is assigned the non-dominant arm when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.

Under Diagnostic Code 5201 for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the non-dominant arm is limited to midway between side and shoulder level; while a 30 percent rating is assigned the when range of motion of the non-dominant arm is limited to 25 degrees from the side.  

For the dominant arm, a 20 percent rating is assigned when the range of motion is limited at shoulder level; a 30 percent rating is assigned when the range of motion of is limited to midway between side and shoulder level; while a 40 percent rating is assigned the when range of motion is limited to 25 degrees from the side.  

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is assigned when there is malunion of the humerus of the non-dominant arm with either moderate or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus of the non-dominant arm at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the non-dominant arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the non-dominant arm; and a 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the non-dominant arm.
For the dominant arm, a 20 percent rating is assigned when there is malunion of the humerus of moderate deformity and a 30 percent rating is assigned when there is marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus of at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level, and a 30 percent rating is assigned with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned when there is fibrous union of the dominant arm; a 60 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the dominant arm; and a 80 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the dominant arm.

Under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned. A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.  

Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.

The Veteran was provided with a VA examination in April 2010.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported four shoulder surgeries, two on the left shoulder and two on the right shoulder.  The Veteran reported a history of shoulder instability, painful motion and recurrent subluxation.  Recurrent dislocations were noted as was guarding of all movements.  No inflammatory arthritis was noted.  The Veteran's right shoulder flexion was limited to 90 degrees and his right shoulder abduction was limited to 80 degrees.  There was no objective evidence of pain with active motion on the right side and no objective evidence of pain with repetitive motion on the right side.  The Veteran's left shoulder flexion was limited to 90 degrees and his left shoulder abduction was limited to 80 degrees.  As with the right shoulder, there was no objective evidence of pain with active motion on the left side and no objective evidence of pain with repetitive motion on the left side.  The Veteran reported numbness of the left hand with range of motion testing.  The 2010 VA examiner reviewed MRI studies from October 1999 and March 2001 and diagnosed left shoulder impingement syndrome status post-surgery with residuals and right shoulder status post arthroscopy with repair of superior labral tear acromioplasty with residuals.  The 2010 VA examiner continued that the occupational effects from the Veteran's shoulder disabilities were problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain.  A medical opinion was not requested with this exam.   

The Veteran was denied an increased rating in a May 2010 rating decision.  In statements dated February 2011 and October 2012 the Veteran reported that his shoulder impairments were worse than indicated stating he had been advised to find a new career, other than construction work, by his doctors.  In March 2013 the Veteran was afforded another VA examination.

The March 2013 VA examiner reviewed the claims file, the Veteran's medical history, and conducted an in-person examination.  The Veteran reported an increase in pain and more frequent episodes of dislocation since the last examination.  The Veteran stated that his right shoulder was sore as he had to compensate for the pain in his left shoulder, and that his right shoulder was a source of constant pain.  The Veteran further stated that whenever he sneezed, his arms went numb down to his hands.  The Veteran mentioned a nerve conduction study in 2006.  The results of that study were available to the examiner and they revealed no evidence of significant compressive distal neuropathy and no electrophysiological abnormality.  The Veteran reported flare-ups and that sudden shoulder movement such as turning the steering wheel bothered him.  In contrast to the April 2010 VA exam, the Veteran's right shoulder flexion was limited to 150 degrees and his right shoulder abduction was limited to 145 degrees.  There was objective evidence of painful motion at the above limits of range of motion.  The Veteran's left shoulder flexion was limited to 150 degrees and his left shoulder abduction was limited to 145 degrees.  As with the right shoulder, objective painful motion was noted at the above limits of range of motion.  The repetitive testing yielded the same limitations as above for both shoulders.  The VA examiner noted functional limitation in both shoulders with regards to pain, limitation of motion in both shoulders, and weakened movement in the left shoulder.  The examiner noted objective indications of pain on palpation in both shoulders and guarding of both shoulders.  Ankylosis was negative.  However, the examiner did note a positive impingement test for both shoulders.  Recurrent dislocation of the left scapulohumeral joint with frequent episodes and guarding of all arm movement was also noted by the VA examiner.  The VA examiner further noted instability of both shoulders.  No clavicle or scapula impairment was subjectively indicated or objectively observed. The examiner reviewed imaging studies from February and April 2011 that revealed mild tendinopathy bilaterally and chondromalcia of the right shoulder.  The examiner noted that the Veteran's occupational functionality was impaired as the decreased range of motion in his bilateral shoulders made it difficult for him to do overhead construction work.  The VA examiner did not discuss the 2006 nerve conduction study or the functional impact of recurrent left shoulder dislocation with guarded movement.  

In a June 2013 statement the Veteran expressed displeasure with the adequacy of the March 2013 exam.  Specifically, the Veteran stated that he continued to move his shoulders past the point of painful motion and that he was not instructed how to properly perform the evaluations.  As stated above, painful motion must be accounted for when evaluating musculoskeletal disabilities as they relate to the Veteran's ability to engage to ordinary activities, including employment.  See Deluca.  In response to the Veteran's disagreement, the Board issued a remand in December 2013, additionally noting that the Veteran's neurological contentions and complaints of frequent dislocations and guarding were not addressed by the March 2013 examiner.  

The Veteran was afforded a VA examination in January 2014 to further evaluate the severity of his shoulder disabilities.  The VA examiner reviewed the claims file and the Veteran's medical history, including his diagnoses.  The examiner noted the Veteran's right shoulder flexion was limited to 90 degrees and his right shoulder abduction was limited to 90 degrees.  Painful motion was objectively noted at the above range of motion limitations.  The Veteran's left shoulder flexion was limited to 80 degrees and his left shoulder abduction was limited to 75 degrees.  As with the right shoulder, painful motion was objectively noted at the above range of motion limitations.  The repetitive testing yielded the same limitations as above for both shoulders.  The 2014 VA examiner noted functional loss in the form of limited movement, and pain on movement affecting both shoulders.  The examiner noted pain upon palpation and guarding.  The Veteran was negative for ankylosis but objective testing did indicate bilateral tendinopathy.  The examiner noted a history of mechanical symptoms such as clicking or catching, and recurrent infrequent dislocations of the left scapulohumeral joint.  The examiner further noted bilateral shoulder instability.  No clavicle or scapula impairment was subjectively indicated or objectively observed.  No new imaging studies were available; however, the examiner did reference the imaging studies in the claims file.  The VA examiner noted that the Veteran's shoulder disabilities functionally precluded overhead work and that his disability was constant and not increased due to flare-ups or repeated use.  

An addendum to the January 2014 exam was added in August 2014 to specifically address the Veteran's neurological contentions.  The examiner reviewed the claims file and his previous examination of the Veteran.  The examiner opined it was less likely than not that the Veteran's claimed neurological symptoms were proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that imaging studies revealed no lateral outlet stenosis and that the Veteran's subjective complaints exceeded support in objective imaging.  The examiner further opined that the Veteran's continued work in construction had the potential to exacerbate symptoms and that the Veteran was capable of performing light or sedentary work.  

As noted, disabilities affecting the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  Turning to the rating criteria, the Board will first address the Diagnostic Codes which are clearly inapplicable in this case.  Diagnostic Code 5200 is inapplicable as the Veteran has not been found to have any ankylosis in either shoulder; nor has he alleged otherwise.  Likewise, there has been no evidence suggesting that the Veteran's service connected shoulder disabilities have caused impairment of the clavicle or scapula, rendering Diagnostic Code 5203 inapplicable.

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is assigned when there is malunion of the humerus of the non-dominant arm with either moderate or marked deformity.  However, here, no description of any shoulder deformity was found in either the treatment records or the examination reports. 

Diagnostic Code 5202 also provides a 40 percent rating for fibrous union of the non-dominant arm; a 50 percent rating for nonunion of (false flail joint) the humerus in the non-dominant arm; and a 70 percent rating for loss of head of (flail shoulder) the humerus in the non-dominant arm.  However, none of these situations is described in either the treatment records or the examination reports.  As such, a compensable rating is not warranted under Diagnostic Code 5202 for these impairments.  However, recurrent dislocation of the scapulohumeral joint, also covered by Diagnostic Code 5202, will be further discussed below.  

Turning to whether an increased rating is warranted based on limitation of motion, as described above, the Veteran has had the range of motion of his shoulders measured on a number of occasions during the course of his appeal, but he has consistently demonstrated both forward flexion and abduction that, at worst, meets or exceeds 75 degrees, meaning that the range of motion in the Veteran's shoulders has not been shown to be limited to midway between side and shoulder level so as to warrant a rating in excess of 20 percent based on loss of motion under Diagnostic Code 5201.  For example, at his most recent VA examination in January 2014, the Veteran demonstrated left forward flexion to 80 degrees and abduction to 75 degrees with painful motion indicated at 80 and 75 degrees respectively.  Even after repetitive testing, the Veteran still had forward flexion to 80 degrees and abduction to 75 degrees, range of motion that is beyond midway between side and shoulder level as required for the next higher rating for the Veteran's Major arm and well beyond the 25 degree from side for the Minor arm.  As such, an increased rating in excess of 20 percent for either shoulder is not warranted under Diagnostic Code 5201.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by a claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.

In this case, the Veteran has complained of pain in both shoulders, particularly with overhead work.  However, it has not been shown that this pain functionally limited the range of motion in his shoulders so as to warrant the assignment of a rating in excess of 20 percent.  For example, at his most recent VA examination, even after repetitive motion, the Veteran still was able to demonstrate forward flexion and abduction in his left shoulder of 80 degrees and 75 degrees respectively.  His right shoulder faired marginally better with flexion and abduction measured at 90 degrees.  Moreover, the examiner stated that there was no other change in active or passive range of motion of the left shoulders following repeat testing against resistance, due to pain, fatigue, instability, or incoordination.  Specifically the 2014 VA examiner noted that the Veteran's disability did not increase during flare-ups or repeated use due to pain, weakness, fatigability, or incoordination.  As such, the Veteran is not shown to have sufficient additional functional limitation in his shoulders to justify an increased rating.  

When rating joints, under 38 C.F.R. § 4.59, painful motion is an important factor of disability; and painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  To this end, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved, but it is noncompensable (0 percent), Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Here, as discussed, the range of motion of the Veteran's shoulder disabilities has been shown to be above noncompensable although not in excess of 20 percent.  Although an MRI has shown degenerative joint disease in the Veteran's left shoulder, and he has consistently sought treatment for pain in both shoulders, the Veteran's limitation of range of motion contemplates painful motion and painful motion is specifically addressed in the VA examinations.  As such, the Board concludes that a schedular rating under Diagnostic Code 5003 referencing 38 C.F.R. § 4.59 is not appropriate and would result in a lower rating than that already assigned to the Veteran.  

The Board will now consider whether the Veteran's recurrent dislocation of the left scapulohumeral joint warrants an additional rating under a separate diagnostic code.  A 20 percent rating is assigned under Diagnostic Code 5202, for the minor joint (in the Veteran's case, the left shoulder) when there is recurrent dislocation of the humerus of the non-dominant arm at the scapulohumeral joint, with either infrequent episodes and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  Here, the Veteran has consistently reported recurrent dislocations of his non-dominant, or minor, arm.  In each of his three VA examinations the Veteran was noted as experiencing recurrent subluxation of the left shoulder.  

The most recent January 2014 VA examiner noted that the Veteran has a recurrent history of dislocation (subluxation) of the scapulohumeral joint with infrequent episodes and guarding of movement at all levels. See C.F.R. §4.71a, 5202.  The April 2010 and March 2013 VA examiners also noted recurrent dislocations with guarding.  Thus, under Diagnostic Code 5202, a 20 percent rating is warranted when there is impairment of the humerus with frequent or infrequent episodes, and guarding of movement at all levels.  The Board notes that the evaluation warrants a separate rating because it is a different manifestation and the Veteran would not be compensated twice for the same symptomatology as "pyramiding" is precluded by 38 C.F.R. § 4.14 .  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board finds that the assignment of separate, compensable rating for the left shoulder under Diagnostic Code 5201 (limitation of motion of the arm) and Diagnostic Code 5202 (other impairments of the humerus) would not constitute impermissible pyramiding as the symptomatology is not duplicative or overlapping.  As such, the Board finds that a separate 20 percent rating is warranted.  As the left arm is the Veteran's minor arm, a 20 percent rating is the maximum schedular rating for recurrent dislocation of the scapulohumeral joint.  There is no lay or medical evidence of fibrous union, nonunion, or loss of head of the humerus.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5202 is not warranted.

The December 2013 Board decision requested a VA opinion to address the Veteran's neurological contentions concerning bilateral numbness in his upper extremities and an opinion was provided August 2014.  That opinion found it less likely than not that the Veteran's neurological symptoms were related to his service-connected shoulder disabilities.  A 2006 treatment note following a nerve conduction study speculated that the numbness could be the result of a spine condition; however, the only disabilities before the Board on this appeal are the service-connected bilateral shoulder disabilities.  The Veteran currently has claims at the RO level for a cervical neck condition and bilateral arm numbness.  (See VCAA notice dated May 2010).  The examiner's opinion is more probative than the Veteran's on the question of whether the Veteran has a neurological disorder that is secondary to his right or left shoulder disability.  The examiner is a medical professional, who has experience, education, and training that the Veteran is not shown to have.  Therefore, a separate neurological rating is not warranted as secondary to either shoulder disability, and to the extent that the Veteran is claiming another neurological disorder, that is being adjudicated that the RO and is not before the Board at this time.  As such, the Veteran's neurological symptoms do not warrant further rating consideration.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's shoulder disabilities that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the rating assigned.  The Veteran also complains of and is separately rated for frequent dislocations of the left shoulder, per this decision.  Additionally, the rating schedule also provides higher ratings for more extensive shoulder symptoms.  As such, it is considered that the rating schedule adequately addresses the Veteran's symptomatology.  

Moreover, even if it were found that the Veteran's shoulder disabilities were not adequately addressed by the rating schedule, the fact remains that the Veteran has not been hospitalized for his shoulder disabilities and marked interference with employment has not been shown.  It is not disputed that some interference with employment has been shown, but some interference with employment is contemplated by the schedular rating that is assigned.  Here, the examiner at the most recent examination found that the Veteran had full function of his upper extremities for light or sedentary activities.  As such, it would not be found that his disabilities met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in March 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  The Veteran was also provided with three VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  There has also been no allegation that the Veteran's shoulder disabilities have increased in severity since the most recent examination.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An evaluation in excess of 20 percent for right shoulder, status post arthroscopy, is denied.  

An evaluation in excess of 20 percent for impingement syndrome of the left shoulder, based on limitation of motion, is denied.

A separate 20 percent rating for impingement syndrome of the left shoulder disability, based on recurrent episodes of dislocation of the scapulohumeral joint, is granted, subject to the laws and regulations governing the payment of VA benefits. 




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


